Citation Nr: 0334701	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for calluses of both feet from January 28, 1991, 
to September 17, 1995.

2.  Entitlement to an initial disability rating in excess of 
20 percent for calluses of the right foot from September 18, 
1995, to January 31, 2000.

3.  Entitlement to an initial disability rating in excess of 
20 percent for calluses of the left foot from September 18, 
1995, to January 31, 2000.

4.  Entitlement to an initial disability rating in excess of 
30 percent for calluses of the right foot from February 1, 
2000.

5.  Entitlement to an initial disability rating in excess of 
30 percent for calluses of the left foot from February 1, 
2000.

6.  Entitlement to a total disability rating based on 
individual employability.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esquire


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1991 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, that granted the veteran's claim of 
entitlement to service connection for calluses of both feet, 
evaluating it as zero percent disabling (non-compensable), 
effective January 28, 1991 (the date of the veteran's 
original claim), and a December 2001 rating decision that 
denied, in pertinent part, the veteran's claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  The veteran has perfected timely 
appeals of both decisions. 

It is noted that, by rating decision issued in August 1995, 
the RO granted the veteran's claim of entitlement to a 
disability rating in excess of zero percent for calluses of 
both feet, to 10 percent disabling, effective January 28, 
1991.  Subsequently, in an April 1996 rating decision, the RO 
increased the evaluation assigned to the veteran's service-
connected calluses of both feet to 20 percent disabling, 
effective September 18, 1995.  In a December 1997 rating 
decision, the RO increased the evaluation assigned to the 
veteran's service-connected calluses of both feet to 30 
percent disabling, effective September 18, 1995.  In an 
October 1999 rating decision, the RO split the veteran's 
single disability evaluation of 30 percent for calluses of 
both feet in to separate evaluations of 20 percent disabling 
each for calluses on the right foot and calluses on the left 
foot, effective September 18, 1995.  Finally, by rating 
decision issued in February 2001, the RO increased each of 
the evaluations assigned to the veteran's service-connected 
calluses of the right foot and calluses of the left foot to 
30 percent disabling, respectively, effective February 1, 
2000.  Accordingly, the Board has characterized the issues on 
appeal as listed on the cover page of this decision.

Because the veteran has disagreed with the initial disability 
ratings assigned to his service-connected calluses of the 
right foot and calluses of the left foot, all of the evidence 
considered in the initial ratings following the grant of 
service connection in August 1991 must be considered when 
these claims are re-adjudicated by the RO.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The Board also notes that, in October 1987, the veteran filed 
a statement at the RO in which he claimed entitlement to 
service connection for an unspecified disability.  VA then 
sent the veteran a letter in November 1987 requesting 
clarification of his unspecified service connection claim and 
any evidence in support of it.  The veteran submitted this 
evidence in December 1987 in the form of a letter from 
N.L.W., M.D., in which it was noted that the veteran had been 
diagnosed with schizophrenia, paranoid type, and that this 
condition had begun during service.  On a VA Form 119, 
"Report of Contact," dated in February 1988, it also was 
noted that the veteran stated that "he [had] heard voices 
while in the brig" during service.  Although the RO has not 
adjudicated the veteran's claim of entitlement to service 
connection for schizophrenia, paranoid type, in the first 
instance, it is clear that this claim is pending and, as 
such, it is referred back to the RO for appropriate 
disposition.

 
REMAND

At the outset, the Board notes that, during the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims of entitlement to an 
initial disability rating in excess of 10 percent for 
calluses of both feet from January 28, 1991, to September 17, 
1995, entitlement to initial disability ratings in excess of 
20 percent for calluses of the right foot and for calluses of 
the left foot from September 18, 1995, to January 31, 2000, 
entitlement to initial disability ratings in excess of 30 
percent for calluses of the right foot and calluses of the 
left foot from February 1, 2000, and entitlement to TDIU 
(hereinafter, collectively, the "currently appealed 
claims").  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and its implementing regulations (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the currently appealed claims, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003) (hereinafter, "DAV").

The Board also notes that, on a request for VA examination 
completed in February 2001 and included in the veteran's 
claims folder, the RO asked the VA examiner to determine 
whether the veteran's service-connected calluses of the right 
foot and calluses of the left foot had affected his 
employability.  A detailed review of the report of the 
veteran's March 2001 VA examination reveals that the VA 
examiner did not answer this question.  The VA examiner also 
did not state whether he had reviewed the veteran's claims 
folder.  Because the report of the veteran's VA examination 
in March 2001 does not contain sufficient detail for 
evaluation purposes, it must be returned as inadequate.  See 
38 C.F.R. § 4.2 (2003).  Therefore, the Board is of the 
opinion that, on remand, the veteran should be scheduled for 
an updated VA examination that addresses the impact of his 
service-connected disabilities on his employability.  

Further, the Board observes that, by letter dated in February 
2001, the RO requested that St. Elizabeth's Hospital, 
Washington, D.C., provide all treatment records concerning 
the veteran's service-connected calluses of the right foot 
and calluses of the left foot for the period from January 
2000 to the present.  To date, it does not appear that a 
response to this request has been received and associated 
with the veteran's claims folder.  Therefore, on remand, the 
RO should attempt to obtain the veteran's complete treatment 
records concerning his service-connected calluses of the 
right foot and calluses of the left foot for the period from 
January 1990 to the present.

Finally, the Board also observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  It found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.


In light of the above, this matter is REMANDED for the 
following:

1.  With respect to the veteran's claims 
of entitlement to an initial disability 
rating in excess of 10 percent for 
calluses of both feet from January 28, 
1991, to September 17, 1995, entitlement 
to initial disability ratings in excess 
of 20 percent for calluses of the right 
foot and calluses of the left foot from 
September 18, 1995, to January 31, 2000, 
entitlement to initial disability ratings 
in excess of 30 percent for calluses of 
the right foot and calluses of the left 
foot from February 1, 2000, and 
entitlement to TDIU, the RO should send 
the veteran a letter that complies with 
the notification requirements of the 
VCAA, as well as 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West Supp. 2002).  Among 
other things, this letter must include 
the pertinent law and regulations 
applicable to increased rating claims.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should contact the veteran 
and/or his representative and ask him to 
identify all VA and non-VA health care 
providers that have treated him for 
calluses of the right foot and calluses 
of the left foot since January 1990.  
Specifically, the RO should request 
authorization from the veteran to obtain 
his complete treatment records for the 
period from January 1990 to the present 
that may be available at St. Elizabeth's 
Hospital, Washington, D.C..  If no such 
records can be located, the RO should 
obtain specific confirmation of this fact 
and document it in the veteran's claims 
folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a general medical 
examination to determine the impact, if 
any, of the veteran's service-connected 
calluses of the right foot and calluses 
of the left foot on his employability.  
Send the claims folder to the examiner(s) 
for review.  Request that this 
examination include all standard studies 
and tests.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth.  
The examiner(s) should identify and 
obtain from the veteran his employment 
history, educational and vocational 
attainment (if possible), and all other 
factors having a bearing on the issue of 
whether the veteran is unable to secure 
substantially gainful employment by 
reason of his service-connected calluses 
of the right foot and/or calluses of the 
left foot.  Based on a review of the 
veteran's complete claims folder, and the 
results of the general medical 
examination, the examiner(s) should be 
asked to address the following question:  
Is the veteran unable to secure and 
follow a substantially gainful occupation 
by reason of his service-connected 
calluses of the right foot and/or 
calluses of the left foot?

4.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

5.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claims of 
entitlement to an initial disability 
rating in excess of 10 percent for 
calluses of both feet from January 28, 
1991, to September 17, 1995, entitlement 
to initial disability ratings in excess 
of 20 percent for calluses of the right 
foot and calluses of the left foot from 
September 18, 1995, to January 31, 2000, 
entitlement to initial disability ratings 
in excess of 30 percent for calluses of 
the right foot and calluses of the left 
foot from February 1, 2000, and 
entitlement to TDIU, in light of all 
pertinent legal authority and the 
evidence of record.  With respect to the 
veteran's claims of entitlement to an 
initial disability rating in excess of 10 
percent for calluses of both feet from 
January 28, 1991, to September 17, 1995, 
entitlement to initial disability ratings 
in excess of 20 percent for calluses of 
the right foot and calluses of the left 
foot from September 18, 1995, to January 
31, 2000, and entitlement to initial 
disability ratings in excess of 30 
percent for calluses of the right foot 
and calluses of the left foot from 
February 1, 2000, all of the evidence 
considered in the initial ratings 
following the grant of service connection 
in August 1991 must be considered when 
these claims are re-adjudicated by the 
RO.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


